Citation Nr: 0214239	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  01-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the veteran's countable income from January 1, 2000, 
was properly computed.  

ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had recognized guerilla service and service with 
the Philippine Army from February 1945 to June 1946 and 
service with the Army of the United States from June 1946 to 
May 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating determination 
of the Manila Department of Veterans Affairs (VA) Regional 
Office (RO).  



FINDINGS OF FACT


1.  The veteran had been in receipt of improved disability 
pension benefits for many years. 

2.  The RO, in a February 2001 rating determination, 
indicated that it was reducing the veteran's payments because 
his net worth/family net worth had changed.  The RO noted 
that the veteran, in his EVR reported rental income of 
$2,396, interest income of $17, wife's earnings from PUJ of 
$1062, and interest income for his wife of $4.  The RO 
notified the veteran that he would be receiving a separate 
letter regarding overpayment.

3.  Based on revised information, the RO recomputed countable 
income as $1359.

4.  Following receipt of the 2000 tax return, the RO, in 
August 2001, considered the veteran's correct family income 
for the year 2000.


CONCLUSION OF LAW

The veteran's award of improved disability pension was 
properly adjusted for the period from January 1, 2000, to 
December 31, 2000.  38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the February 2001 rating 
determination, the June 2001 SOC, and the June 2002 SSOC 
informed the appellant of the information and evidence needed 
to substantiate this claim.  Moreover, in a February 2002 
letter, the RO informed the veteran about what the evidence 
had to show to establish the benefit he wanted, what 
information it needed from the veteran, what the veteran 
could do to help with his claim, when and where he should 
send the evidence, and where to contact VA if he needed 
assistance or had any questions.  As such, VA has complied 
with notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  This matter was also remanded by the 
Board in November 2001 with the requested development being 
accomplished.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

Pursuant to 38 U.S.C.A. § 1521(a) (West 1991), improved 
pension is a benefit payable by the VA to a veteran of a 
period of war who is permanently and totally disabled from 
non-service-connected disability not the result of the 
veteran's willful misconduct.  

Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable MAPR 
specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 
38 C.F.R. § 3.3(a)(3).  The MAPR is periodically increased 
from year to year.  38 C.F.R. § 3.23(a).  The maximum rates 
for improved pension shall be reduced by the amount of the 
countable annual income of the veteran.  38 C.F.R. § 3.23(b) 
(2001); 38 U.S.C.A. § 1521 (West 1991).

In determining annual income under chapter 15 of title 38 of 
the United States Code, all payments of any kind or from any 
source (including salary, retirement or annuity payments, or 
similar income, which has been waived) shall be included 
except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see 
also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) (2001). 

The following shall be excluded from countable income for the 
purpose of determining entitlement to improved pension.  
Unless otherwise provided, expenses deductible under this 
section are deductible only during the 12-month annualization 
period in which they were paid.  38 C.F.R. § 3.272 (2001).

Medical expenses.  Within the provisions of the following 
paragraphs, there will be excluded from the amount of an 
individual's annual income any unreimbursed amounts which 
have been paid within the 12-month annualization period for 
medical expenses regardless of when the indebtedness was 
incurred.  An estimate based on a clear and reasonable 
expectation that unusual medical expenditure will be realized 
may be accepted for the purpose of authorizing prospective 
payments of benefits subject to necessary adjustment in the 
award upon receipt of an amended estimate, or after the end 
of the 12-month annualization period upon receipt of an 
eligibility verification report.  38 C.F.R. § 3.272(g) 
(2001).

Unreimbursed medical expenses will be excluded from the 
veteran's income or from the income of a surviving spouse 
when all of the following requirements are met:

(i)	They were or will be paid by a veteran or spouse for 
medical expenses of the veteran, spouse, children, parents 
and other relatives for whom there is a moral or legal 
obligation of support;

(ii)	They were or will be incurred on behalf of a person who 
is a member or a constructive member of the veteran's or 
spouse's household; and

(iii)	They were or will be in excess of 5 percent of the 
applicable maximum annual pension rate or rates for the 
veteran (including increased pension for family members but 
excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12- 
month annualization period in which the medical expenses were 
paid.  38 C.F.R. § 3.272(1)(2) (2001).

38 U.S.C.A. § 1522(a), in pertinent part, provides that the 
Secretary shall deny or discontinue the payment of a 
veteran's pension based upon consideration of the annual 
income of the veteran, the veteran's spouse, and the 
children.  Id.; see also 38 C.F.R. § 3.274 (2001).

A review of the record demonstrates that the RO, in a 
February 2001 determination, indicated that it was reducing 
the veteran's payments because his net worth/family net worth 
had changed.  The RO noted that the veteran, in his EVR 
reported rental income of $2396, interest income of $17, 
wife's earnings from PUJ of $1062, and interest income for 
his wife of $4.  The award document, VA Form 21-8947, 
reflected a countable income of $3479. 

The RO indicated that VA paid a pension to make up the 
difference between his countable income and the maximum 
annual rate.  It noted that it could be determined as 
follows:  subtract countable income from the maximum annual 
rate; divide that answer by 12; and round the answer down to 
the nearest whole dollar.  The RO stated that it had based 
its award on countable income of $3479 from January 1, 2000.  
The RO further noted that that when computing the countable 
income, consideration was given to $562 of medical expenses.  

In a March 23, 2001, letter, the RO indicated that it had 
combined both the veteran's and his spouse income figures 
when determining total income from January 1, 2000, through 
December 31, 2000.  The RO referenced 38 C.F.R. § 3.271 which 
stated that payment of kind from any source should be 
considered as income during the 12 month annualization period 
in which it was received.  

In May 2001, the veteran filed a notice of disagreement with 
the amount of countable income for 2000.  

In a May 2001 statement in support of claim, the veteran 
indicated the following figures from the rental property and 
the business property.  The veteran listed gross income from 
rental for his rental as $2396.  He then listed total 
expenses as $2042, with net income of $354, and interest 
income of $17 for a total of $371. For his business, he 
listed gross income from rental as $1062, total expenses as 
$2518, for a net loss of $1456, with interest income of $4, 
for a total loss of $1452.  

In its June 2001 statement of the case, the RO noted the 
figures reported by the veteran in his January 2001 EVR.  
They also noted the figures reported by the veteran in his 
May 2001 statement in support of claim.  The RO stated that 
as the veteran did not specify his income in pesos that there 
was no basis to consider a factual computation for his 
income.  The RO noted that until the veteran submitted his 
2000 income tax return his income of $3479 would be 
considered in determining his monthly VA benefits.  

In July 2001, the veteran submitted a copy of his 2000 income 
tax return.  

The RO, in August 2001, considered the veteran's correct 
family income for the year 2000 based upon information shown 
in the tax return.  Countable income was determined to be 
$1359.

In November 2001, the Board remanded this matter for 
additional development 

In its June 2002 supplemental statement of the case, the RO 
made reference to the adjustments made in August 2001 which 
resulted in a retroactive award to the veteran for the year 
in question.  

In essence, there are two actions that must be addressed in 
this case.  The veteran's appeal commenced when he asserted 
that the countable amount of $3479 was not correct.  To this 
extent, he was correct and the VA reduced his countable 
income by approximately $2120.  However, it appears that the 
veteran seems to assert that he should have no countable 
income.  

In light of the law and regulations, the Board finds that it 
is clear that the RO properly determined the correct 
countable income for improved pension purposes.  Income from 
all sources is generally countable.  38 C.F.R. § 3.271(a).  
It appears that the veteran may be confusing income tax law 
and regulations with VA law and regulations.  The fact that 
the veteran may not have income above a certain limit for 
taxation purposes is not determinative.  The fact that the 
veteran is entitled to exemptions on his tax return is not 
determinative.  It also appears that the veteran argues that 
business losses should be used to offset other forms of 
income.  However, he cites to no VA law or regulation that 
supports that position.  Rather, regulations provide that a 
loss sustained in operating a business may not be deducted 
from other sources.  38 C.F.R. § 3.271(c)(3).  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.


ORDER

The veteran's countable income from January 1, 2000, was 
properly computed.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

